Filed 9/19/12




           IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                                                S035190
           v.                        )
                                     )
ERIC CHRISTOPHER HOUSTON,            )
                                     )                                          Napa County
           Defendant and Appellant.  )                                     Super. Ct. No. CR 14311
____________________________________)


                             ORDER MODIFYING OPINION AND
                            DENYING PETITION FOR REHEARING

THE COURT:
           The opinion in this matter filed August 2, 2012, and appearing at 54 Cal.4th 1186, is modified as

follows:

           On page 1192, the sentence reading, “In early 1992, defendant on several occasions told his best

friend, David Rewerts, that he would like to go to Lindhurst High School and shoot a couple of people,” is

modified to read, “On several occasions in early 1992, defendant and his best friend, David Rewerts, discussed

going to Lindhurst High School and shooting on the school grounds; in at least one such discussion, defendant

said he would like to shoot a couple of people at the school.”

           This modification does not change the judgment.

           The petition for rehearing is denied.